DENNIS, J.,
would grant for the reasons assigned by WATSON, J., and for additional reasons. It appears that the trial court may have erred in law in concluding that the expert in the marketing and banking of blood could not base his opinion on evidence “of a type reasonably relied upon by experts in the particular specialized area of expertise”. See Pugh et al, Handbook on La. Evidence Law, art. 703, author’s notes (1) (1993 ed.). An expert may be allowed to express an opinion based on the opinion of other experts, evidence not in the record, and sometimes even upon facts or data not admissible in evidence, such as hearsay. Id. Comment (a); author’s notes (1) — (7).
ORTIQUE, J., would grant for the reasons assigned by WATSON, J.
LEMMON, J., not on panel.